Citation Nr: 0026495	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation higher than 30 percent for 
chronic schizophrenia, undifferentiated type, with depressive 
features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
November 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1996, a statement of the case was issued 
in October 1997, and a substantive appeal was received in 
October 1997.  Although an RO hearing was scheduled at the 
veteran's request, a notation in the claims files dated in 
October 1997 is to the effect that the veteran canceled the 
hearing. 


REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time. See Fenderson v. West, 
12 Vet.App. 119 (1999). 

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  The duty to assist includes 
an adequate VA examination.  Littke v. Derwinski, 1 Vet.App. 
90 (1991).  In this regard, the Board observes that the most 
recent VA examination in July 1999 offers little insight into 
what rating criteria have been met.  Moreover, the examiner 
indicated that the claims file was not available for review.  
Under the circumstances, the Board must view the July 1999 
examination as inadequate for rating purposes.  Further 
development of the medical evidence is therefore necessary to 
ensure an accurate record to allow for equitable appellate 
review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment for the veteran's psychiatric 
disability must be obtained and 
associated with the claims files. 

2.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected 
psychiatric disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
files, the examiner should clearly report 
the current degree of resulting 
impairment in terms of both the pre-
November 7, 1996, rating criteria and the 
post-November 7, 1996, rating criteria.  
A Global Assessment of Functioning (GAF) 
score should be reported.  

3.  After completion of the above, the RO 
should review the examination report to 
ensure the adequacy of the examination to 
allow for rating under all criteria.  If 
the examination report is inadequate, the 
RO should take appropriate follow-up 
action to have any deficiency corrected.  

4.  Thereafter, the RO should review the 
expanded record and determine whether an 
evaluation in excess of 30 percent is 
warranted during any period or periods 
contemplated by the appeal, including the 
possibility of staged ratings.  See 
Fenderson.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matter remanded to 
the RO by this decision. 


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



